Case 3:19-cv-00289-DWD Document 41 Filed 06/15/21 Page 1 of 3 Page ID #637




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RODNEY HOWELL,                                 )
                                                )
                   Plaintiff,                   )
                                                )
 vs.                                            )      Case No. 19-cv-289-DWD
                                                )
 LOCAL 773 LABORERS                             )
 INTERNATIONAL UNION OF                         )
 NORTH AMERICA,                                 )
                                                )
                   Defendant.                   )

                             NOTICE PURSUANT TO
                       FEDERAL RULE OF CIVIL PROCEDURE 56

DUGAN, District Judge:

       On May 5, 2021, Defendant filed a motion for summary judgment. (Doc. 40).

However, the motion was not filed along with the required Federal Rule of Civil

Procedure 56 notice for pro se litigants. As a pro se litigant, Plaintiff is entitled to notice of

the consequences for failing to respond to a motion for summary judgment. See Timms v.

Franks, 953 F.2d 281, 285 (7th Cir. 1992); Lewis v. Faulkner, 689 F.2d 100, 102 (7th Cir. 1982).

To that end, Rule 56 provides in relevant part:

        (a) Motion for Summary Judgment or Partial Summary Judgment. A
       party may move for summary judgment, identifying each claim or defense
       — or the part of each claim or defense — on which summary judgment is
       sought. The court shall grant summary judgment if the movant shows that
       there is no genuine dispute as to any material fact and the movant is entitled
       to judgment as a matter of law. The court should state on the record the
       reasons for granting or denying the motion.

                                               ***
Case 3:19-cv-00289-DWD Document 41 Filed 06/15/21 Page 2 of 3 Page ID #638




      (c) Procedures.
          (1) Supporting Factual Positions. A party asserting that a fact cannot be
          or is genuinely disputed must support the assertion by:
                 (A) citing to particular parts of materials in the record, including
                 depositions, documents, electronically stored information,
                 affidavits or declarations, stipulations (including those made for
                 purposes of the motion only), admissions, interrogatory answers,
                 or other materials; or
                (B) showing that the materials cited do not establish the absence or
                presence of a genuine dispute, or that an adverse party cannot
                produce admissible evidence to support the fact.
          (2) Objection That a Fact Is Not Supported by Admissible Evidence. A
          party may object that the material cited to support or dispute a fact
          cannot be presented in a form that would be admissible in evidence.
          (3) Materials Not Cited. The court need consider only the cited
          materials, but it may consider other materials in the record.
          (4) Affidavits or Declarations. An affidavit or declaration used to
          support or oppose a motion must be made on personal knowledge, set
          out facts that would be admissible in evidence, and show that the affiant
          or declarant is competent to testify on the matters stated.

                                        ***

      (e) Failing to Properly Support or Address a Fact. If a party fails to
      properly support an assertion of fact or fails to properly address another
      party’s assertion of fact as required by Rule 56(c), the court may:
          (1) give an opportunity to properly support or address the fact;
          (2) consider the fact undisputed for purposes of the motion;
          (3) grant summary judgment if the motion and supporting materials —
          including the facts considered undisputed — show that the movant is entitled
          to it; or
          (4) issue any other appropriate order.

      Consistent with Rule 56, any factual assertion or statement made in the movant’s

affidavits and/or other documentary evidence may be taken as true by the Court unless

the non-movant (Howell) contradicts the movant with counter-affidavits and/or other

documentary evidence. Howell may not rely on the allegations in the pleadings to

support his claim; rather he must show by affidavit or other documentary evidence that
Case 3:19-cv-00289-DWD Document 41 Filed 06/15/21 Page 3 of 3 Page ID #639




there is a genuine dispute as to a material fact. If Howell does not respond to the motion

for summary judgment, the Court may enter judgment in favor of Defendant and this

matter may be terminated. Howell’s response to Defendant’s motion for summary

judgment was due by June 7, 2021. However, as he did not receive the required Rule 56

notice, the Court extends Howell’s response deadline through June 30, 2021. Plaintiff is

warned that, in addition to the Rule 56 consequences for failure to respond to a motion

for summary judgment, the failure to file a response by the deadline “may, in the Court’s

discretion, be considered an admission of the merits of the motion.” SDIL-LR 7.1(c).

      SO ORDERED.

      Dated: June 15, 2021

                                                       /s/David W. Dugan
                                                       DAVID W. DUGAN
                                                       United States District Judge
